Title: To James Madison from Henry Preble (Abstract), 7 March 1805
From: Preble, Henry
To: Madison, James


7 March 1805, Bordeaux. “I left Madrid on the 3d inst. encharged with Dispatches for the Department of State—it was my intention to have been the bearer of them to the U.S., but business of importance calls me to Paris. Messrs. Pinckney & Monroe on my departure from Madrid, desired me to leave those Dispatches in the hands of Mr Lee our Consul at this Port to be forwarded to you by some safe opportunity in case I should not find it convenient to embark myself immediately for the US. Thus, I have left in the hands of Mr Lee two packets No. 1 & 2. No. 1 during my journey from Madrid here received some damage owing to the bad manner in which it was put up and the great friction occasiond by riding post such a considerable distance. I thought it prudent before I delivered the packet, to any one to put it under a fresh cover & which I have done. I hope no blame will attach to me on account of the bad state of the Packet or from the measure I have taken to put it under another cover without the Seal of the Legation of the US at Madrid appearing. I am at least certain that no suspicion can justly fall upon me of my having opened the packet by design because almost every Pap<er> in it is of my hand writing and of course my curios<it>y must have been already quite satiated with their contents.”
